Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, 12, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwab et al (US 2018/0074303).
Claim 1, 2:   Schwab discloses (Fig. 2 and associated text) an imaging optical unit, comprising: a plurality of mirrors (M1-M8) configured to image an object field (4) in an object plane (5) into an image field (8) in an image plane (9) and, in so doing, to guide imaging light along an imaging light beam path, wherein: the plurality of mirrors comprises a grazing incidence mirror ([0072] teaches that M2, M3, M5 and M6 are o ([0059] teaches that the image plane and object plane are parallel, which means that the normal to these planes are parallel).
Claim 3:   [0124] discloses that a spatial distance between the object field and the image field is greater than 400 mm (the spatial distance between 5 and 9 is larger than the z axis distance, which is disclosed to be 2080 mm).
Claim 10:   Fig. 1 shows an illumination optical unit (6); and an imaging optical unit according to claim 1, wherein the illumination optical unit is configured to illuminate the object field with illumination/imaging light (3).
Claim 12
Claim 13:   Fig. 1 and [0053-0054] disclose a method of using a projection exposure apparatus comprising an illumination optical unit and an imaging optical unit, the method comprising: using the illumination optical unit (6) to illuminate a section of a reticle (10); and using the imaging optical unit (7) to image the illuminated section of the reticle onto a light-sensitive coating (8), wherein the imaging optical unit is an imaging optical unit according to claim 1.
Claims 4 and 5:   Schwab et al disclose the imaging optical unit of claim 1, wherein, between the last mirror (M8) in the imaging light beam path and the image field (8), an imaging light beam section crosses at least two crossing imaging light beam sections (the beam between third-to-last mirror M6 and second-to-last mirror M7 comprises multiple sections that read on this limitation) between the first mirror (M1) in the imaging light beam path and a second-to-last mirror (M7) in the imaging light beam path.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schwab et al (US 2018/0074303), in view of Mann et al (US 2014/0038110).
Claim 9:   Schwab et al disclose the imaging optical unit of claim 1, but do not appear to teach that the imaging optical unit has image-side numerical aperture greater .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schwab et al (US 2018/0074303), in view of Saenger et al (US 2015/0160561).
Claim 11:   Schwab et al disclose the optical system of claim 10, but do not appear to specify that the illumination optical unit comprises no more than three mirrors which successively reflect the illumination light after a light source or after an intermediate focus downstream of said light source. However, such an illumination system was known in the art before the effective filing date of the instant invention. See Sanger et al’s Fig. 5, which shows an illumination optical unit (4) comprising no more than three mirrors (mirrors 15, 16 and the mirror between them which successively reflect the illumination light (14) after a light source or after an intermediate focus downstream of said light source. It would therefore have been obvious to a skilled artisan to use as few mirrors as Saenger et al’s teachings, in the interest of minimizing loss of light to absorption.
Claims 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saenger et al (US 2015/0160561).
Claims 14, 15:   Saenger et al teach (Fig. 5)  an imaging optical unit, comprising: a plurality of mirrors (M1-M6) configured to image an object field (5) in an object plane (6) into an image field (10)  in an image plane (11) and, in so doing, to guide imaging o [0035, 0077]; the first mirror in the imaging light beam path is in an object plane mirror half space with respect to the object plane; a last mirror in the imaging light beam path is in an image plane mirror half space with respect to the image plane; the object plane mirror half space opens into an object plane mirror half space direction specified by a direction of a normal of the object plane emanating from the object plane, which normal extends into the object plane mirror half space; the image plane mirror half space opens into an image plane mirror half space direction specified by a direction of a normal of the image plane emanating from the image plane, which normal extends into the image plane mirror half space; and the imaging optical unit has an image-side numerical aperture greater than 0.6 [0035, 0077]. Saenger et al don’t appear to specify that a half space direction angle between the object plane mirror half space direction and the image plane mirror half space direction is of less than 30o. However, [0078] teaches that the reticle holder can be displaced parallel to the object plane 6 and/or parallel to the image plane 11. Therefore, a skilled artisan would have been motivated to ensure that the image and object planes are parallel, rendering a half space direction angle between the object plane mirror half space direction and the image plane mirror half space direction is of 0o (less than 30o), for ease of scanning.
Claims 17 and 18:   Between the last mirror (M6) in the imaging light beam path and the image field (10), an imaging light beam section crosses at least two crossing imaging light beam sections (sections of the beam between second-to-last mirror M5 .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Saenger et al (US 2015/0160561), in view of Schwab et al (US 2018/0074303).
Claim 16:   Saenger et al teach the imaging optical unit of claim 14, but do not appear to specify that a spatial distance between the object field and the image field is greater than 400 mm. However, such a spatial distance between the object field and the image field was known in the art before the effective filing date of the instant invention. See Schwab et al’s [0124] which discloses that a spatial distance between the object field and the image field is greater than 400 mm (the spatial distance between 5 and 9 is larger than the z axis distance, which is disclosed to be 2080 mm). It would therefore have been obvious to one of ordinary skill in the art to design the imaging optical unit with a distance large enough to render sufficient image reduction.
Allowable Subject Matter
Claims 6-8, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches the limitations of claims 4 and 17 as outlined above, but fails to anticipate or render obvious, alone or in combination, that one of the crossing imaging light beam sections extends between a sixth-to-last mirror in the imaging light beam path and a fifth-to-last mirror in the imaging light beam path; that one of the crossing imaging light beam sections extends between a fourth-to-last mirror in the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        2/11/2022